DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 27th, 2021.  Claims 26-45 are pending.  Claims 1-25 are canceled.  Claims 43-45 are newly added.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
1) Light absorbing and/or emitting acceptor, as in cl. 26.
2) Glucose recognition agent, as in cl. 26.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Those structures as recited in claim 32, and equivalents thereof.
2) Those structures as recited in claim 34, and equivalents thereof.***See further discussion under 35 USC 112 b/2nd paragraph where further clarification is required***

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Applicant’s specification inadequately provides basis for the recitation “…the nanostructured arrays are repeated coating on the surface of the substrate that forms camera-detectable features having a width larger than 0.1 mm,” and such recitation is drawn to new matter in the claims.
Examiner notes par. [0045] discuses that fluorescence images of the patterned LRET sensors are captured at the camera and discusses loading such images into Matlab for signal processing.  Additionally, par. [0086] pertains to eye imaging and adapting OCT to capture the image using a CCD and the captured fluorescence images (negative control image, positive control image, sensing area image) are provided to Matlab for signal processing.
However, these disclosures and the remainder thereof the disclosure as whole, are neither commensurate in scope with the claimed functionality recitation nor do they provided basis for particularly setting forth what is meant by “…the nanostructured arrays are repeated coating on the surface of the substrate that forms camera-detectable features having a width larger than 0.1 mm.”

Examiner further notes that the specification has some general discussion to “encoded wireless sensors” and “encoded lens sensors,” (see pars. [0001,0014,0043]), however the specification inadequately describes what is meant by forming camera-detectable features having a width larger than 0.1 mm.  Further, wherein, Examiner notes that the nomenclature “nanostructured arrays” also reads away from features having a width larger than 0.1 mm which is two orders of magnitude larger than a nanostructure.  To this end, the disclosure does not resolve the difference in what is meant by a nanostructure presenting features having a width far larger than the base nanostructure.  Examiner notes that par. [0045] discusses the LRET sensors being highlighted by a rectangle where X and Y are the length and width of the rectangle to confine the sensing area, and with a negative and positive control.  However, such disclosure does not coincide or provided basis for the nanostructured arrays being coatings applied on the surface that forms camera-detectable features having a width larger than 0.1 mm.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed apparatus of claim 26 (and thus dependents thereof) are indefinitely defined therein with respect to the structural arrangement of the “nanostructured arrays” and “plurality of luminescent sensors.”
The claims, as amended, recite “…a plurality of luminescent sensors immobilized outwardly from the nanostructured arrays.”  
The structural relationship between the nanostructured arrays and the plurality of luminescent sensors is indefinitely defined by this recitation.
The phrasing “immobilizing outwardly from” calls into question if the luminescent sensors are connected/immobilized to the nanostructured arrays themselves or are they immobilized in an undefined portion of the apparatus that is “outward” from the nanostructured arrays.  A point of connection between the luminescent sensors and nanostructured arrays is undefined at present.
It is also noted that “outwardly from” does not necessitate the plurality of luminescent sensors being attached to a distal end of the nanostructured arrays (wherein the proximal end is directly connected to the substrate) as may be Applicant’s intention.
It is further noted that the general recitation to “…the nanostructured arrays with the plurality of luminescent sensors” does not provide to clarify the structural relationship between the two elements as “with” presents a generic relationship.

From Applicant’s specification, see fig. 6a, it appears that Applicant intends to provide nanostructured arrays which are attached to a substrate surface and extend upwardly away from the attachment point at which the luminescent sensors are immobilized to the nanostructured arrays at a point distal to the attachment at the substrate.

Further, as amended, the claims recite “…with the plurality of luminescent sensors are recognized by a camera to produce…” that presents a passive, narrative recitation toward a process step (wherein the claims are drawn to a device).  This calls into question if Applicant is intending to provide a camera particularly positioned within the apparatus or what further functionality is intended to be given to the assembled nanostructured array/luminescent sensors? 


Further, and as similarly discussed in the Office Action mailed on June 29th, 2021, the detection aspect of the claims is indefinitely defined herein.  While the claim calls for “[a]n apparatus for the detection of glucose levels in body fluids…” the body of the claim does not provide basis for detection.
While the claim sets forth a functionality with a prospective workpiece of a bodily fluid (and particularly one with an amount of glucose therein) for the bioluminescence compounds/upconverting materials to emit luminescence, the claimed apparatus is absent means for being able to detect and realize any such emission let alone a change(s) (wherein a relative difference from an initial value does not have basis herein).
Does Applicant intend to claim a detector (i.e. a camera tuned to the particular wavelength range for emissions from the bioluminescence/upconverting materials) for measuring bioluminescence/upconversion signals and making a comparison with a baseline or threshold so as to ascertain a presence/absence of glucose in the prospective bodily fluid?

Claim 27 provides the recitation “are a group of…” wherein it is unclear if Applicant intends to recite a Markush group listing or the term “group” is intended to convey a structural arrangement of the nanostructured arrays over the substrate, and if so, such “group” language unclearly provides for a particular coverage or layout to the nanostructured arrays on the substrate.  With respect to a Markush group listing, Examiner asserts that Applicant may recite “…are selected from the group consisting of nanorods, nanobelts,…”

Claims 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For example In the present instance, claim 34 recites the broad protein molecules (genus), while also reciting enzyme molecules (species to protein molecules), and synethic chemical molecule is an overarching genus to both of these terms as one may synthesize proteins/enyzmes. This is similarly seen in cl. 30 with protein (genus) followed by recombinant protein (species).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Clarification is required.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As similarly discussed above under 35 USC 112 a/1st paragraph, newly-added claim 44 is also indefinitely defined in its metes and bounds.
The structure and arrangement to the nanostructured array sought by way of claim 44 is indefinitely understood by the present recitation.  Initially, it is noted that the recitation is presented with respect to process steps of repeated coating(s) on the surface, wherein the claims are drawn to a device in which process steps are not afforded patentable weight.  Further, even assuming such coating to be defined by the physical attachment to the substrate, it is unclear what arrangement is sought to the nanostructured arrays by this recitation.
As discussed above, Examiner notes that the nomenclature “nanostructured arrays” also reads away from features having a width larger than 0.1 mm which is two orders of magnitude larger than a nanostructure.  To this end, the disclosure does not resolve the difference in what is meant by a nanostructure presenting features having a width far larger than the base nanostructure.  
Examiner notes that par. [0045] discusses the LRET sensors being highlighted by a rectangle where X and Y are the length and width of the rectangle to confine the sensing area, and with a negative and positive control.  However, such disclosure does not coincide or provided basis for the nanostructured arrays being coatings applied on the surface that forms camera-detectable features having a width larger than 0.1 mm.
  It is further noted that the present recitation does not appear to be attempting to provide an overall length to the nanostructured array/substrate as the 0.1mm length discussion is drawn to “camera-detectable features.”
Additionally, as discussed above under 35 USC 112 a/1st paragraph, it is unclear what is meant by and what structure to the nanostructured array provides for forming camera-detectable features having a width larger than 0.1 mm.
Is Applicant intending to claim a functionality of the nanostructures that they provide to produce some sort of enhanced emission signal which relates to this relatively larger sizing in the 0.1 millimeter range with respect to imaging certain emissions emanating from the substrate?  Regardless, the present further structure/arrangement sought to the nanostructure array itself is not understood by the present recitation, and it remains that the claims themselves are indefinitely defined with respect to a positive provision of a camera, nor any connected, and particularly configured image-processing software.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 45 are indefinitely defined as the claim recites that the nanostructured arrays have a width larger than 0.1mm, wherein the sizing of 0.1mm is incongruent with the provision of nanostructured arrays.
It is further noted that the claim itself is couched with process-type recitations to “…are repeated coating…” that further hinders clarity.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
 Further, claim 40 is improperly dependent upon claim 30 as claim 30 does not necessitate recombinant protein be chosen from the group of protein and recombinant protein.  








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 26-29 and 32-44 as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muller et al. (US 2010/0331634), hereafter Muller.
Muller discloses hydrogel implants for sensing metabolites in body tissue (abstract).  With regards to claims 26 and 27, Muller discloses nanostructured arrays extending upwardly from a surface (given as the nanoparticles having an implicit thickness and thus extend upwardly from the given surface at which they reside) which displays a repeated design and can be recognized by a camera or CCD as such elements are physical elements that are fully capable of being imaged and “recognized” in as much as presently set forth.  Muller further discloses a plurality of LRET sensors immobilized on the nanostructured arrays as claimed, wherein Muller discloses LRET sensors embedded in a hydrogel matrix and embedded on the nanoparticle sensor elements, and further discloses that the reference components are further included in the implant, wherein such LRET sensors are made up of a light energy donor, light absorbing and/or emitting acceptor, and a glucose recognition agent as claimed (pars. [0002-0005,0014,0016-0037,0049-0052], figs.1A,1B, for example).  Examiner further notes that the recitation “in response to interaction…the restore or increase…” is drawn to a conditional process recitation not afforded patentable weight in a device claim and as Muller provides to disclose all of the positively recited structural elements of the claim, the device of Muller is said to be fully capable of such responses in as much as presented and required herein.  Muller  further discloses that the reference components 132 (see figs. 1A,1B) do not comprise an LRET optical sensor as they are drawn to a fluorescent dye in which the measured parameter, fluorescence, does not change with the concentration of the analyte (e.g. glucose), wherein the first reference component comprises “no embedded LRET optical sensor” as it is a fluorescent dye, and the second reference component comprises the light emitting donor acting as a positive control as such fluorescent dye provides for such (pars. [0016-0037,0049-0052], figs.1A,1B, for example).  With regard to claim 28, Muller discloses that the nanostructured arrays are modified with functional groups such as claimed, and including amino and carboxylic acid groups (pars. [0034,0035], for example).  With regard to claim 29, the recitation is drawn to a product-by-process recitation, wherein such recitation remains drawn to the product, which is the nanostructured array that remains disclosed by Muller.  With regard to claim 32, Muller discloses the light absorbing and/or emitting acceptor includes any one of those items listed, such as fluorescent nanostructures (pars. [0033,052], for example).  With regard to claims 34 and 43, Muller discloses glucose recognition agents having an affinity with glucose, such as Con A, GBP, and glucose oxidase which is an enzyme molecule (par. [0023], for example).  With regard to claim 35, the recitation is drawn to an intended use and process recitations not afforded patentable weight in a device claim, wherein Muller provides to disclose all of the prior, positively claimed structural element of the device.  With regard to claim 36, such detection system does not have particular basis in the claims, and wherein Muller discloses providing fluorescence detection as claimed (par. [0005,0021], for example).  With regard to claims 37-39, the recitation of the bodily fluid is drawn to an intended workpiece wherein the bodily fluid is not a positively claimed structural element of the device and is not afforded particular patentable weight, and wherein it is noted that Muller particularly discloses application with such bodily fluids of tears and, and provides hydrogel composite matrices (pars. [0001-0005,0049], for example).  With regards to claims 41 and 42, the recitations are drawn to intended use recitations not afforded patentable weight and wherein Muller is fully capable of such uses in as much as presented and required.  With regard to claim 44, the apparatus is a wearable or handheld device as such device in as much as claimed, wherein Muller discloses a commensurately structured and arranged apparatus as claimed and may be worn by given adherence and/or is fully capable of being held in hand.



Response to Arguments
Applicant’s arguments with respect to claim(s) 26-25 have been considered but are moot in view the new grounds of rejection applied to claims in view of the amendments made to the claims.
As discussed above, in view of the amendments to the claims, claim 45 is rejected under 35 USC 112 a/1st paragraph as introducing new matter to the claims for the particular reasons discussed above.
Further, as discussed above, in view of the amendments to the claims, claims 26-45 are rejected under 35 USC 112 b/2nd paragraph for the particular reasons discussed above.
	Further, claim 40 is maintained as rejected under 35 USC 112 4th/D for the likewise reasons as previously discussed.  Amendments to claims 30, 31, 33, 35, 36, 41, and 42 have obviated the previous rejection under 35 USC 112 4th/D.

Additionally, claims 26-29 and 32-44 are maintained rejected, as best understood, as being anticipated under 35 USC 102a1 over Muller.
As discussed above, the amended recitation “outwardly from the nanostructured….wherein the nanostructured arrays…are recognized by a camera to produce…” are rejected under 35 USC 112 b/2nd paragraph.
Examiner further notes that Applicant’s cited sections are drawn to downstream image-processing software (i.e. Matlab), wherein the claims themselves do not positively claimed a camera for capturing images nor connected downstream processing software that is particularly configured to carry out various image processing steps.
Further, Applicant’s directed discussion of par. [0080] is drawn to an LRET transducer maybe of hybrid nanostructures, wherein the present claims do not recite this design of multiple nanostructured LRET sensors assembled on one nanorod that is deposited on the substrate, such as discussed there in the “(1)” and “(2)” fashions.

With regards to claims 26-29 and 32-42 rejected under 35 USC 102a1 as being anticipated by Muller, Applicant traverses the rejection.
Applicant asserts that the claimed invention provides a self-luminescent sensor which does not require an external light source for exciting the optical sensor and Muller does not disclose this.
Examiner asserts that Applicant’s arguments are not persuasive as they are drawn to prospective process recitations, wherein the claims are drawn to a device and Applicant has failed to structurally distinguish the claims from that of the device.

Applicant further asserts Muller does not disclose the plurality of luminescent sensors are immobilized outwardly.
As discussed above with respect to the rejection of the claims under 35 USC 112 b/2nd paragraph, the phrasing “immobilizing outwardly from” calls into question if the luminescent sensors are connected/immobilized to the nanostructured arrays themselves or are they immobilized in an undefined portion of the apparatus that is “outward” from the nanostructured arrays.  A point of connection between the luminescent sensors and nanostructured arrays is undefined at present.

Additionally, it is also noted that “outwardly from” does not necessitate the plurality of luminescent sensors being attached to a distal end of the nanostructured arrays (wherein the proximal end is directly connected to the substrate) as may be Applicant’s intention.

The sensor materials extending within the nanoparticles as in Muller also provides for extending outwardly from the nanoparticles as extending in a lateral dimension away from the base nanoparticle(s) equivocally provides for “extending outwardly” as claimed.

Applicant further asserts that as the nanostructured arrays are implanted in the hydrogel, the nanostructured arrays do not extend upwardly from the hydrogel substrate.
Examiner maintains that Muller discloses nanostructured arrays extending upwardly from a surface given as the nanoparticles have an implicit thickness and thus extend upwardly from the given surface of the substrate at which they reside.
As discussed above, it may be Applicant’s intention to define a direct connection at the proximal end of the nanostructured arrays to the upper surface of the substrate and immobilization of the plurality of luminescent sensors at the distal end (or a portion of the nanostructured array distal from the proximal, connected portion) of the nanostructured array.

Applicant further asserts that Muller requires that that the sensor particles have a diameter of less than 20 micrometers to 100nanometers, and as resolution is reversibly proportional to the wavelength, no camera can detect an object within this range as disclosed by Muller.
Herein, and as provided earlier in Applicant’s remarks, Examiner asserts that Applicant’s arguments are not persuasive as they are not commensurate in scope with the claims. The claims are drawn to a device, and do not necessitate a camera nor positive provision to step(s)/application(s) therewith that result in positive recognition as suggested here.  
Applicant has failed to structurally distinguish the claimed invention from that of the claims.  Herein, it is also noted that the sizing of the luminescent sensors claimed are not limited and Muller remains to provide all of the positively claimed structural elements arranged and structured commensurately as claimed and fully capable of being recognized by an imager/camera in as much as claimed herein.

The remaining dependent claims are maintained rejected for the reasons discussed above in the body of the action wherein there are no such deficiencies with respect to the base rejection as discussed above.
Further, newly added claims 43-45 are rejected for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798